ORDER

PER CURIAM.
John M. Thomas appeals the court’s judgment against him on his petition to quiet title and to set aside the foreclosure sale of his residential real estate. In his sole point on appeal, the appellant contends the trustee, South & Associates, P.C., failed to satisfy the notice requirement of Section 443.325.3 RSMo.2000.
We have reviewed the parties’ briefs and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).